Citation Nr: 1428092	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  08-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This case was previously before the Board in May 2012, when the claim of entitlement to a compensable evaluation for bilateral hearing loss was remanded in order to obtain a VA examination, and thereafter re-adjudication of the claim.  Pursuant to the Board's May 2012 remand instructions, the Veteran was afforded a May 2012 audiological examination.  Thereafter, the Appeals Management Center re-adjudicated the claim and issued an August 2012 supplemental statement of the case.  Thus, the board finds that there was been substantial compliance with the May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

The May 2007 VA examination report reflected that the Veteran's service-connected bilateral hearing loss was manifested by no worse than level III hearing impairment in the right ear and level III hearing impairment in the left ear.

The May 2012 VA examination report reflected that the Veteran's service-connected bilateral hearing loss was manifested by no worse than level I hearing impairment in the right ear and level IV hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In an increased rating case, VA must inform the veteran that he will need evidence demonstrating a worsening of the condition or increase in the severity of the disability and the effect that the worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279 (Fed. Cir. 2009).

An April 2007 pre-adjudication letter notified the Veteran of the evidence necessary to substantiate his claim for a higher rating and advised him on how disability ratings and effective dates are assigned.  Also, an August 2008 letter informed the Veteran of how VA determines the disability rating, including based upon the impact of the condition and symptoms on employment and daily life.  The August 2008 letter was sent after the adjudication of the claim.  In this regard, the Board notes that, while the August 2008 notice provided to the Veteran was not given prior to the pertinent adjudication in this case, notice was provided by the RO prior to the transfer and certification of the Veteran's case to the Board.  After the notice was provided, the Veteran's increased rating claim was re-adjudicated in an August 2008 statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to veteran prior to initial rating decision by issuing notification letter after decision and re-adjudicating the claim and notifying veteran of such re-adjudication in the statement of the case).  Accordingly, the Board concludes that any defect in the timing of any notice has been cured, and no prejudice to the Veteran has resulted.  Moreover, the Veteran's representative has also not claimed any prejudice occurred in this case.  Consequently, the Board finds that VA's duty to notify has been satisfied.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA examination records and private treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing May 2007 and May 2012 VA audiological examinations to the Veteran.  Both VA examination reports provided clinical findings necessary to determine if an increased rating for the Veteran's service-connected hearing loss was warranted in the context of the rating criteria.  The May 2012 VA audiological examination report also provided findings as to the impact of the Veteran's service-connected hearing loss on his daily life as required by Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c) (4).

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  As such, appellate review may proceed without prejudice to the Veteran.  


II. Merits of the Claim

The Veteran was granted service connection for defective hearing in April 1984.  He was awarded a noncompensable rating effective February 10, 1984.  The Veteran made additional claims for an increased evaluation for hearing loss that were denied in final January 2002 and January 2005 rating decisions.  The Veteran filed his present claim for an increased evaluation for bilateral hearing loss in February 2007.  The Veteran asserts that his service-connected bilateral hearing loss is more disabling than currently rated, entitling him to a compensable rating, meaning a rating higher than just zero percent.  Specifically, the Veteran asserted in his March 2008 notice of disagreement, that he would like a 20 percent evaluation because the hearing aids he has been provided do not improve his hearing to any significant degree.

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  If the disability more close approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  Consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Additionally, the evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. §  4.14 (2013).  For purposes of determining whether a veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  In light of the audiological examination results of record, however, these provisions do not apply in the Veteran's case.

VA audiological examinations were afforded to the Veteran in May 2007 and May 2012.  The May 2007 VA examination results documented a puretone threshold average of 46 for the right ear and 48 for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The May 2007 VA examination results revealed Maryland CNC speech recognition scores of 80 percent for the right ear and 80 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level III hearing impairment in the right ear and level III hearing impairment in the left ear.  Applying the results to Table VII, a zero percent rating is warranted for bilateral hearing loss based on the May 2007 audiological examination results.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran was afforded another VA audiological examination in May 2012 pursuant to the Board's May 2012 remand.  At that time, examination results documented a puretone threshold average of 53 for the right ear and 51 for the left ear.  The Maryland CNC speech recognition score was 100 percent for the right ear and 76 percent for the left ear.  Based on those results with the utilization of Table VI, the Veteran had level I hearing impairment in the right ear and level IV hearing impairment in the left ear.  Applying the results to Table VII, a zero percent disability rating is warranted for bilateral hearing loss based on the May 2012 VA examination.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Records from the Indianapolis VA Medical Center, dated February 2007, show treatment for hearing loss during the rating period on appeal.  The records do not contain the type of detailed audiometric testing that are documented in the VA examination reports, nor do they indicate that the Veteran's hearing loss is worse than what is reflected by the VA examination reports.  Thus, the records do not provide the basis for a higher evaluation.

Given the puretone threshold averages and speech recognition scores as set forth in the two VA audiological examinations, bilateral hearing loss is evident.  However, in mechanically applying the rating criteria, the Veteran's bilateral hearing loss has not been disabling enough to warrant a higher rating.  The rating criteria simply do not call for a rating in excess of zero percent for this level of hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This is so for the entire rating period on appeal.  See Hart, 21 Vet. App. at 509-10.

The regulations provide that consideration of whether special monthly compensation (SMC) is warranted is required when evaluating any claim for impaired hearing.  See 38 C.F.R. § 4.85(g).  Certain levels of SMC may be awarded for deafness.  However, the SMC criteria require bilateral deafness or some other service-connected disability, such as blindness, which do not apply to the Veteran's case.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).  Therefore, SMC is not warranted for the Veteran's bilateral hearing loss. 
The above determinations are based upon consideration of applicable rating provisions.  The May 2012 VA examination describes the impact of the Veteran's hearing impairment on his daily life and occupational functioning.  See Martinak, 21 Vet. App. 455.  It was noted by the examiner that the Veteran reported difficulty understanding speech in background noise, in groups, or if the speaker is at a distance or talking softly.  Additionally, the examiner noted the Veteran has some difficulty with phone use, primarily in the left ear and also increases the volume of the television.  Such effects do not take the Veteran's case outside the norm as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability (impaired hearing) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

Finally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Although the May 2012 VA audiological examination report noted the effect functional impact of the Veteran's hearing loss, there was no indication by the Veteran that he is unemployable due to his bilateral hearing loss.  Moreover a September 2008 inquiry indicated the Veteran does not receive social security for a disability.  Accordingly, the Board concludes a claim for TDIU has not been raised. 

For the foregoing reasons, the Board finds that the claim for a rating in excess of zero percent for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

ORDER

Entitlement to a compensable evaluation for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


